Name: Commission Regulation (EEC) No 2223/90 of 30 July 1990 amending Regulation (EEC) No 3990/89 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 90 Official Journal of the European Communities No L 202/33 COMMISSION REGULATION (EEC) No 2223/90 of 30 July 1990 amending Regulation (EEC) No 3990/89 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries reach 648 tonnes ; whereas this quantity should be taken into account for the purpose of fixing the quota for 1990 applying to imports into Spain of cheese from third coun ­ tries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 f), and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3990/89 (3) as amended by Regulation (EEC) No 745/90 (4), set the quotas for 1990 for imports into Spain of certain milk products from third countries ; whereas Article 1 (2) of the said Regulation lays down a quota of 3 400 tonnes of cheese falling within CN code ex 0406, with the excep ­ tion, as regards imports from Switzerland, of cheese falling within CN codes 0406 90 1 3 and 0406 90 15 ; whereas the most recent information available as regards the said quota suggests that the overall quantity may HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 3990/89 , '3 400 tonnes' is hereby replaced by *3 788 tonnes'. ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 54, 1.-3 . 1986, p. 25. I1) OJ No L 293, 27. 10 . 1988, p. 7 . 0 OJ No L 380, 29 . 12 . 1989, p. 42. (4) OJ No L 82, 29 . 3 . 1990, p . 22.